220 S.W.3d 475 (2007)
CITY OF COLUMBIA, Respondent,
v.
Rustyn Layne PLUNKETT, Appellant.
No. WD 66822.
Missouri Court of Appeals, Western District.
May 1, 2007.
Danieal H. Miller, Columbia, MO, for Appellant.
*476 Robert J. Rinck, Columbia, MO, for Respondent.
Before BRECKENRIDGE, P.J., LOWENSTEIN and HOLLIGER, JJ.

ORDER
PER CURIAM.
Appellant was found guilty of violating Columbia, Missouri's speeding ordinance. In this appeal, two points are raised: (1) the City Ordinance was offered, but never received in evidence, and (2) the officer was not qualified to give an opinion as to the accuracy of the radar reading. Affirmed. Rule 30.25(b).